Exhibit B RESOLVED, that the Board of Managers (the "Board"), including a majority of the Managers who are not "interested persons," as such term is defined by the Investment Company Act of 1940, as amended (the "1940 Act") (the "Independent Managers"), hereby determines that the fidelity bond (the "Fidelity Bond") issued by St. Paul Fire and Marine Insurance Company, covering any employee of the "insureds," as such term is defined by the Fidelity Bond, in accordance with the requirements of Rule 17g-1 of the 1940 Act, in the amount of $1,750,000 is reasonable in form and amount, after having given due consideration to the value of the aggregate assets of the Fund and the other named insureds to which any covered person may have access, the type and terms of the arrangements made for the custody and safekeeping of such assets, and the nature of the securities held by the Fund and the other named insured; and further RESOLVED, that the total amount of coverage under the Fidelity Bond is at least equal to (i) the amount of coverage which the Fund would have been required to provide and maintain individually pursuant to Rule 17g-1(d)(1) had the Fund not been named as a joint insured in the Fidelity Bond, plus (ii) such other amounts of coverage that other insured parties would have had to provide and maintain pursuant to federal statutes or regulations had such other parties not been covered by the Fidelity Bond; and further RESOLVED, that the Board, including all of the Independent Managers, hereby approves the renewal of the Fidelity Bond (i) for the period May 1, 2012 through May 12, 2012 and (ii) for one year ending May 12, 2013 and authorizes the payment by the Funds of the annual premium on the Fidelity Bond in an amount not to exceed in the aggregate $4,275 (on an annualized basis), after giving due consideration to all relevant factors, including, but not limited to, the number of other insureds, the nature of the business of such other parties, the amount of coverage under the Fidelity Bond, and the ratable allocation of the premium among parties named as insureds, based on the relative assets of such parties; and further RESOLVED, that in the event that the amount of coverage has to be increased to satisfy the minimum bonding requirements of Rule 17g-1 under the 1940 Act, any officer of the Fund, be, and hereby is, authorized to increase the amount of the Fidelity Bond coverage to comply with such requirements and to allocate any additional premium payable on the Fidelity Bond among the Fund and the other named insureds based on their relative assets; and further RESOLVED, that the joint insured agreement currently in existence among the Funds, shall continue to define certain rights and responsibilities of the insureds with respect to the Fidelity Bond and the sharing of recoveries thereunder in the event of a loss incurred by both of the named insureds; and further RESOLVED, that Craig Krawiec, or any officer of the Fund, be, and hereby is, designated to make all filings with the Securities and Exchange Commission ("SEC") and to give all notices on behalf of the Fund required by paragraph (g) of Rule 17g-1 under the 1940 Act.
